(concurring.)
December 7, 1921.
HAWKINS, Judge.
In my opinion, the legal questions arising from the record and reviewed in the original opinion are correctly stated.
Upon a review of the evidence my brother Battimore reached the onclusion that the same does not sufficiently raise the issue as to the deadly character of the knife in the manner used by deceased to have required the court to submit the special charge, the refusal of which was made the basis of the reversal. The evidence is slight and un-■atisfactory upon the point in question, and I am not so certain as to the correctness of my own conclusions as to warrant a disagreement with him. His view, as I understand his opinion on rehearing, is that practically all the evidence, aside from appellant’s own, is to the effect that at the time of the homicide the knife deceased had in his hand was not open, and that appellant’s testimony to the contrary, together with the description of the knife as subsequently detailed, is not sufficient to show that deceased was using a deadly weapon. It is upon this understanding of the opinion on the motion for rehearing that I agree in the conclusion reached, and not upon the view that there is any inaccuracy in the legal propositions stated in the original opinion.